Citation Nr: 1145711	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-28 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for esophageal ulcer.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel
INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.

This matter came to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in March 2010; the transcript is of record.  This matter was remanded in November 2010.


FINDINGS OF FACT

1.  It is not shown by clear and unmistakable evidence that GERD pre-existed service and was not aggravated therein.

2.  An esophageal ulcer was not manifested in service, and the evidence does not support a finding of a post-service diagnosis of esophageal ulcer.


CONCLUSIONS OF LAW

1.  The presumption of soundness has not been rebutted and GERD had its onset in service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  

2.  Esophageal ulcer was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In March 2009, a VCAA letter was issued to the Veteran with regard to his claims of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claims of service connection, what information and evidence must be submitted by the claimant, the information and evidence that will be obtained by VA, and what evidence is necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the November 2010 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records.  Service treatment records reflect that the Veteran underwent treatment for active duodenal ulcer at the Bexar County Hospital, University of Texas School of Medicine in or about January 1973.  In December 2010 correspondence, VA requested that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information, pertaining to this medical provider so an attempt could be made to obtain the Veteran's records.  The Veteran did not provide a VA Form 21-4142 and thus VA was unable to request such records.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The law also provides that a claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C.A. § 5107(a).  The Board concludes that it has satisfied its duty to assist and in light of the Veteran's failure to respond there is no remaining duty under the VCAA to attempt to obtain the medical records.  At the Board hearing, the Veteran testified that in 1976 he sought treatment related to the stomach at the VA Medical Center (VAMC) in San Antonio, Texas.  In January 2011 correspondence the South Texas VAMC indicated that there were no records pertaining to the Veteran, to include in the archive register.  See 38 C.F.R. § 3.159(c)(2).  At the Board hearing, the Veteran testified that he sought treatment with a private physician for approximately twenty years; however, he was unable to find her and no records were available.  In January 2011, the Veteran submitted a VA Form 21-4142, identifying Dr. Kuan (through Humana Health Care) as his physician from 1983 to 1998 for ulcer and GERD.  He provided an address in San Antonio, Texas.  In March and May 2011, VA attempted to obtain the Veteran's treatment records from Dr. Kuan at the provided addressed; however, there was no response.  The Board concludes that VA has made reasonable efforts to obtain these records, to include two requests, and any further efforts would be deemed futile.  38 C.F.R. § 3.159(c)(1).  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In February 2011, the Veteran was afforded a VA examination.  The examination report obtained is thorough and contains sufficient information to decide the issues on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.  

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as ulcers, peptic (gastric or duodenal), are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

A January 1973 Report of Medical Examination conducted for entrance purposes reflects that the Veteran's 'abdomen and viscera' were clinically evaluated as normal.  As a disability of the abdomen and viscera, to include an ulcer and GERD, were not "noted" on entrance, the Veteran is presumed to have entered service in sound condition as it pertains to his gastrointestinal (GI) system.  38 U.S.C.A. § 1111.  

In April 1974, the Veteran complained of chronic stomach cramps, trace blood vomiting, and complaints of ulcer.  The Veteran reported that an ulcer was diagnosed 15 1/2 months prior and treatment was initiated.  He complained of intermittent cramping and denied undergoing a GI series.  The April 1974 examiner requested a GI series but as the Veteran had no symptoms it was determined that the GI would not be conducted until symptoms appeared.  

In January 1975, the Veteran was hospitalized.  It was noted that the Veteran was seen at the Bexar County Hospital - University of Texas School of Medicine in San Antonio two years prior where an upper GI series indicated an active duodenal ulcer.  The pain was identical to the present and subsided only in a week of therapy.  He had a flare last spring and again lasting a week or so.  Current symptoms began a week prior to admission.  The pain was reported to be unbearable, located in the subxyphoid area without vomiting or black stools.  Physical examination was negative except for tenderness on palpation of his xiphoid and some general abdominal guarding.  The assessment was recurrent duodenal ulcer disease, uncomplicated; and distal esophagitis.  

A July 1976 examination performed for separation purposes reflects that his 'abdomen and viscera' were clinically evaluated as normal.  The examiner noted that the Veteran was hospitalized in 1975 for recurrence of duodenal ulcer and distal esophagitis asymptomatic by now.  

At the Board hearing, the Veteran testified that he self-treats with Prilosec for GERD, and he avoids certain foods.  He testified that he sought treatment with a private physician for approximately twenty years; however, he was unable to find her and no records were available.  As detailed, the identified medical provider did not respond to a records request.  The only medical evidence the Veteran has submitted in support of his claim is a November 1998 prescription for Prilosec.  

Esophageal ulcer

The Board notes that the Veteran has specifically claimed service connection for an esophageal ulcer.  He has not submitted any medical evidence to support a diagnosis.  As detailed, the in-service diagnosis was recurrent duodenal ulcer disease, uncomplicated; and distal esophagitis.  Distal esophagitis is an inflammation of the esophagus but is not considered an esophageal ulcer.  The VA examiner stated that there was no confirmation looking through his records that he has ever had an esophageal ulcer.  The Veteran is not competent to provide a diagnosis of esophageal ulcer as this is a condition which requires diagnosis by a medical provider.  Thus, as no such disability was diagnosed in service, or following service, the evidence does not warrant a finding of service connection for esophageal ulcer.  While there was treatment for duodenal ulcer disease in service, the Veteran does not claim and the evidence does not show the presence of duodenal ulcer disease or its residuals.  For service connection to be granted, there must be a showing of disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  

GERD

GERD is not shown in service or for many years after active duty.  However, the VA examiner opined that GERD pre-existed service and was not permanently aggravated by service.  While not completely supporting the Veteran's claim, it does support his allegation that GERD was present in service.  The Board finds the Veteran is competent to attest to his current symptoms and their continuation since service.  The VA examiner did not indicate that GERD clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated in service.  It is not clear how the examiner determined that GERD pre-existed service because the history the Veteran reported in service made no mention of GERD and it was not diagnosed in service.  Since the presumption of soundness is not rebutted and the examiner has clearly indicated that GERD was clinically present in service and GERD continues to be diagnosed, it follows that service connection is for application.  

ORDER

Entitlement to service connection for esophageal ulcer is denied.

Entitlement to service connection for GERD is allowed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


